DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 09/19/2017. It is noted, however, that applicant has not filed a certified copy of the JP2017-178498 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/28/2020 and 05/12/2020 are being considered by the examiner.

Claim Objections
Claims 1-3 and 6 are objected to because of the following informalities:
Claim 1, Line 8 & 9: The recitations of "the other non-destructive inspection means" are inconsistent with the recitation of "at least one other non-destructive inspection means" in Line 3.
Claim 1, Line 9: "an inspection target" already has antecedent basis in Line 1.
Claim 1, Line 12: It is unclear how "the mark" can be the same as "the marking position". The Examiner suggests amending the Claim to recite, "the mark which is in the marking position."
Claims 2, 3 and 6: The recitations of "the other non-destructive inspection means" are inconsistent with the recitation of "at least one other non-destructive inspection means" in Claim 1, Line 3.
Claim 6: "the magnetic field distribution measurement means" does not have antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1, Line 11, it is unclear whether "detection results" includes " a detection result" in Line 5 or not.
Claims 2-6 are rejected as depending on Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuya et al. (JP 2005-3542 A, Pub. Date January 6, 2005, herein Katsuya).

    PNG
    media_image1.png
    175
    449
    media_image1.png
    Greyscale

Regarding Claim 1, Katsuya teaches:
A non-destructive inspection method (¶[0009] fluorescent magnetic powder flaw detection) of inspecting an inspection target (2, Fig 2a,b, ¶[0016] steel piece 2) using multiple different types of non-destructive inspection means that include one non-destructive inspection means (¶[0018] Using a fluorescent magnetic powder having an emission wavelength of 500 nm to 700 nm, a fluorescent magnetic powder flaw detection is performed on a target steel piece.) and at least one other non-destructive inspection means (6, Fig 2a,b, ¶[0019] CCD camera 6; ¶[0025] ultrasonic flaw detection), the method comprising: 
determining a marking position (¶[0002] The magnetic particle flaw detection is a method for detecting wrinkles by magnetizing a ferromagnetic material such as a steel material and utilizing magnetic powder liquid adhering to the magnetic pole generated in the wrinkle portion. Fluorescent magnetic particle flaw detection, which is a type of magnetic particle flaw detection, facilitates detection of wrinkles by including a fluorescent substance in a magnetic powder liquid and irradiating it with ultraviolet rays. In general, detection is performed visually.; The marking position is determined by seeing which part of the steel material is fluorescent because only the wrinkled portions will glow fluorescently.) on the inspection target (2, Fig 2a,b) in a detection result (In magnetic particle flaw detection, the detection result consists of data representing either which parts of the inspection target contain flaws, or do not contain flaws, or both.) by the one non-destructive inspection means (¶[0018] a fluorescent magnetic powder flaw detection is performed), causing a device to store (¶[0018] Marking 8 is performed on the flange portion of the steel piece detected by the flaw detection with a fluorescent choke containing a fluorescent material having a central wavelength of light emission of 450 nm.; The device that controls the fluorescent choke to mark the steel piece would have to store the detection result before or while marking the steel piece) the marking position (¶[0002]; see above), and 
fixedly forming (¶[0003] Marking is performed on the position of the wrinkle detected by the above-mentioned fluorescent magnetic particle flaw detection; ¶[0018]; see above) a mark (8, Fig 2a, ¶[0018] Marking 8) on the inspection target (2, Fig 2a,b) corresponding to the marking position (¶[0002]; see above), 
the mark (8, Fig 2a) being detectable (¶[0021] Although the above-mentioned light is imaged by the CCD camera 6, the wavelength of the light observed by the optical filter 5 mounted on the CCD camera 6 is limited to 430 nm to 470 nm, and thus light emission from a fluorescent magnetic powder of 500 nm to 700 nm and 300 nm Only light emitted from the fluorescent chalk of the marking 8 centered at 450 nm is observed without being affected by light from the ultraviolet irradiation light source 7 of ˜413 nm and 694 nm or more (see FIG. 3).) by the other non-destructive inspection means (6, Fig 2a,b), 
causing the other non-destructive inspection means (6, Fig 2a,b) to inspect (¶[0021]; see above) an inspection target (2, Fig 2a,b) including the mark (8, Fig 2), and, 
contrasting detection results (¶[0025] Further, scoring may be performed by combining the flaw position data of each flaw detection; "each flaw detection" is being interpreted as the flaw detection through ultrasonic flaw inspection and magnetic particle flaw detection.; By seeing the results of both ultrasonic flaw inspection and magnetic particle flaw detection, a user or machine could tell which flaws were detected exclusively by either of the methods and which flaws were detected by both methods.) by the multiple different types of non-destructive inspection means (6, Fig 2a,b; ¶[0025] In carrying out the present invention, the steel piece may be subjected to ultrasonic flaw inspection before and after magnetic particle flaw detection and before and after marking, and the data obtained therefrom may be used at the time of scraping.) in reference to the mark (8, Fig 2a) which is the marking position (¶[0002]; see above).
Katsuya in the preamble teaches "at least one other non-destructive inspection means". One of the "at least one other non-destructive inspection means" may be the CCD camera 6. Another of the "at least one other non-destructive inspection means" may be the ultrasonic flaw inspection of ¶[0025].

Regarding Claim 2, Katsuya teaches:
after specifying a peculiar portion (¶[0002]; see Rejection of Claim 1; The peculiar portion is the same portion as the marked portion 8) in reference to the marking position (¶[0002] The marking position is determined by seeing which part of the steel material is fluorescent because only the wrinkled portions will glow fluorescently.) and based on the detection result (In magnetic particle flaw detection, the detection result consists of data representing either which parts of the inspection target contain flaws, or do not contain flaws, or both.) by the one non-destructive inspection means (¶[0018] Using a fluorescent magnetic powder having an emission wavelength of 500 nm to 700 nm, a fluorescent magnetic powder flaw detection is performed on a target steel piece.), causing the other non-destructive inspection means (6, Fig 2a,b, ¶[0019] CCD camera 6) to intensively inspect (¶[0021] Although the above-mentioned light is imaged by the CCD camera 6, the wavelength of the light observed by the optical filter 5 mounted on the CCD camera 6 is limited to 430 nm to 470 nm, and thus light emission from a fluorescent magnetic powder of 500 nm to 700 nm and 300 nm Only light emitted from the fluorescent chalk of the marking 8 centered at 450 nm is observed without being affected by light from the ultraviolet irradiation light source 7 of ˜413 nm and 694 nm or more (see FIG. 3).) the peculiar portion (¶[0002]; see above).
The CCD camera 6 intensively in conjunction with filter 5 inspects the marked portions 8 alone because the UV light makes the marked portions shine fluorescently and the filtered camera 5, 6 picks up only the fluorescent light.
¶[0025] of the Instant Application discloses: "'Intensive inspection of the peculiar portion' means that only the peculiar portion is the target to be inspected or that the peculiar portion is inspected with a higher resolution than the other portions." 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuya in view of Yasuhiko (JP 2004184299 A, Pub. Date July 2, 2004).
Katsuya does not teach the elements of the Claim.

    PNG
    media_image2.png
    375
    806
    media_image2.png
    Greyscale

However, Yasuhiko teaches:
after allocating information that is not related to position reference (¶[0123] FIG. 12B shows an example in which the defect information is printed with a barcode that is an example of a one-dimensional code, and FIG. An example of printing with a QR code that is an example of a two-dimensional code is shown. Note that “ABDF” located on the leftmost side in (A), (B), and (C) indicates the type of defect, and the meanings are as shown in Tables 1 and 2 above. “6312245A” on the right side of “ABCD” indicates a lot number, and “OK” or “NG” on the right side of “6312245A” indicates a determination result. “OK” indicates a non-defective product, and “NG” indicates a defective product.; After the inspection of the workpiece, but before marking the workpiece, the marking is determined based on either the lot number or the determination result.) for the mark (Various marks in Fig 12A,B) and after fixedly forming (¶[0123] An example of defect information that can be printed by the printing unit 104) the mark (See above) that holds the information (¶[0123]; See above) on the inspection target (W, Fig 1, ¶[0120] The marker amplifier 104B controls the marker 104A based on the input digital print data, and prints alphanumeric characters, primary codes, or secondary codes indicating the defect information on the back side of the original web W.), 
reading the information from a detection result (Fig 1, 2; ¶[0050-0076] The detection result is determined by inspection means 2-18 of Figure 2 that collectively transmit their information to signal relay unit 58 through a variety of other units. Signal relay unit 58 sends the information to defect information printing unit 200, which includes printing unit 104 and printing state confirmation unit 106.) by the other non-destructive inspection means (106, Fig 1, ¶[0115] The printing state confirmation unit 106 optically reads an image printed by the marker 104A, and decodes the image read by the reading unit 106A to convert it into digital data, and reading information input to the central control unit 102B And an input unit 106B.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsuya in view of Yasuhiko by having after allocating information that is not related to position reference for the mark and after fixedly forming the mark that holds the information on the inspection target, reading the information from a detection result by the other non-destructive inspection means because it becomes possible to prevent incorrect defect information to be conveyed downstream and cut by the cutting machine and mixed into the planographic printing plate to be shipped as taught by Yasuhiko (¶[0143]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuya in view of Herrmann et al. (DE 102012215120 A1, Pub. Date February 27, 2014, herein Herrmann).
Regarding Claim 4, Katsuya does not teach the limitations of the Claim.
However, Herrmann teaches:

    PNG
    media_image3.png
    544
    468
    media_image3.png
    Greyscale

the multiple different types (Fig 2A) of non-destructive inspection (p[2] non-destructive testing) means include two or more of an X-ray imaging means (24, Fig 2A, p[4] X-ray inspection device 24), a magnetic field distribution measurement means (34, Fig 2A, p[5] stray flux sensor 34b, such as a Hall effect sensor), a thermography imaging means (32, Fig 2A, p[5] thermography device 32), and a hardness measurement means.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsuya in view of Herrmann by having the multiple different types of non-destructive inspection means include two or more of an X-ray imaging means, a magnetic field distribution measurement means, a thermography imaging means, and a hardness measurement means because by using multiple nondestructive test methods and combining the various sets of data from the various models, the redundancy of the measurement data increases, which increases measurement data reliability and reduces detection errors as taught by Herrmann (p[2]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuya in view of Herrmann and further in view of Kastner et al. ("Comparison of phase contrast X-ray computed tomography methods for non-destructive testing of materials"; Pub. Date April 16, 2012; Proceedings of the 19th World Conference on Nondestructive Testing; herein Kastner).
Katsuya and Herrmann do not teach the limitations of the Claim.
However, Kastner teaches:
the multiple different types of non- destructive inspection means include an X-ray Talbot imaging device as the X-ray imaging means (p[7] Thus, Talbot-Lau interferometry offers a powerful tool for the non-destructive inspection of porosity, crack and debonding defects in diverse types of samples (CFRP, light metal weld…)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsuya and Herrmann in view of Kastner by having the multiple different types of non- destructive inspection means include an X-ray Talbot imaging device as the X-ray imaging means because it makes submicroscopic features apparent due to the scatter dark filed contrast without having to use optical magnification, which allows large samples up to tens of centimeters to be inspected and for fast inspection speeds to be achieved as taught by Kastner (p[7]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuya in view of Evans et al. (US Patent 4,859, 943, Pub. Date August 22, 1989, herein Evans).
Katsuya teaches:
the mark (8, Fig 2a, ¶[0020] The fluorescent chalk of the marking 8 that has emitted light in the region and marked the ridge part emits light with a wavelength of 450 nm as the center.) is formed of a material including a magnetic material (¶[0020] fluorescent magnetic powder).
In Katsuya the marks are applied to places on steel piece 2 that have defects. The steel piece was magnetized such that the fluorescent magnetic powder is attracted into the defects. The fluorescent marking 8 is applied on the defects where the fluorescent magnetic powder is disposed. See Katsuya ¶[0002 & 0018]
The fluorescent magnetic powder is known to be on the steel piece as taught by Katsuya in ¶[0026]: "As described above, according to the present invention, the scissors portion is marked with a marking material containing a fluorescent substance without washing away the fluorescent magnetic powder after the fluorescent magnetic powder flaw detection, and the marked image is clearly captured. Therefore, accurate position information can be given to the removal of wrinkles in the next process."
Katsuya does not teach:
the other non-destructive inspection means includes the magnetic field distribution measurement means
However, Evans teaches:
the other non-destructive inspection means includes the magnetic field distribution measurement means (24, Eddy Current Probe, Fig 4, Col[5:10-15] The eddy current probe 24 is allowed to contact the surface 10 of the workpiece 12 and to be moved over same. Any flaws or discontinuities 20 containing the ferrofluid 14 are readily detected by the probe 24 and may be recorded on a recording device, such as a strip chart recorder, etc.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katsuya in view of Evans by having the other non-destructive inspection means includes the magnetic field distribution measurement means because it allows for flaws or discontinuities to be readily detected and recorded as taught by Evans (Col[5:10-15]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868